The opinion of this Court, 339 U. S. 707, is amended as follows:
1. On page 713, substitute for the quotation in line 19 the following: “on an equal footing with the original States in all respects whatever.”8
2. On page 713, amend footnote 6 to read, “See Joint Resolution approved December 29, 1845, 9 Stat. 108.”
3. On page 714, amend footnote 7 to read, “Joint Resolution approved March 1, 1845, 5 Stat. 797.”
4. In the next to the last line on page 715, substitute “admitting” for “annexing”.
The petition for rehearing is denied.
Mr. Justice Jackson and Mr. Justice Clark took no part in the consideration or decision of this application.
[This opinion is reported, as amended, in the bound volume of 339 U. S. at pages 713, 714, 715.]